Judgment unanimously affirmed. Memorandum: We reject defendant’s contention that the evidence of monetary value of the damage to the property was insufficient to sustain the conviction for criminal mischief in the third degree. “In order to support a conviction for third degree criminal mischief, 'it is sufficient to define value in terms of the cost of repair to the property, so long as the property is repairable’ (People v Simpson, 132 AD2d 894, 895, lv denied 70 NY2d 937; cf., People v Gaines, 136 AD2d 731, 734, lv denied 71 NY2d 896)” (People v Woodard, 148 AD2d 997, 998, lv denied 74 NY2d 749).
Any error in the court’s instruction on circumstantial evidence was not preserved for appellate review, and we reject defendant’s argument that his sentence is harsh and excessive. (Appeal from Judgment of Erie County Court, Drury, J. —Attempted Burglary, 3rd Degree.) Present—Doerr, J. P., Boomer, Green, Lawton and Davis, JJ.